                                           Case 2:20-cv-01290-RFB-DJA Document 7 Filed 08/03/20 Page 1 of 2




                                      1   JACOB J. BUNDICK, ESQ.
                                          Nevada Bar No. 9772
                                      2   bundickj@gtlaw.com
                                          WHITNEY L. WELCH-KIRMSE, ESQ.
                                      3   Nevada Bar No. 12129
                                          welchkirmsew@gtlaw.com
                                      4   GREENBERG TRAURIG, LLP
                                          10845 Griffith Peak Dr., Suite 600
                                      5   Las Vegas, Nevada 89135
                                          Telephone: (702) 792-3773
                                      6   Fax:         (702) 792-9002
                                      7   Attorneys for Defendant
                                          Specialized Loan Servicing, LLC
                                      8
                                      9                                     UNITED STATES DISTRICT COURT

                                     10                                     FOR THE DISTRICT OF NEVADA

                                     11
                                          KRISTINE C. THOMPSON,                               Case No. 2:20-cv-01290-RFB-DJA
                                     12
10845 Griffith Peak Dr., Suite 600




                                                                   Plaintiff,
   Las Vegas, Nevada 89135
    Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                     13   vs.
        (702) 792-3773




                                                                                              STIPULATION AND [PROPOSED] ORDER
                                     14   SPECIALIZED LOAN SERVICING, LLC,                    TO EXTEND THE DEADLINE TO FILE
                                          TRAN UNION LLC AND EQUIFAX                          AND SERVE AN ANSWER OR
                                     15   INFORMATION SERVICES, LLC,                          OTHERWISE RESPOND TO COMPLAINT

                                     16                            Defendants.                (First Request)

                                     17

                                     18           IT IS HEREBY STIPULATED AND AGREED, by and between all parties hereto, through

                                     19   their respective counsel of record, to extend the deadline until August 17, 2020 for Defendant

                                     20   Specialized Loan Servicing, LLC (“SLC”) to file and serve an answer or otherwise respond to

                                     21   Plaintiff Kristine C. Thompson’s (“Plaintiff”) Complaint.

                                     22           The parties represent this stipulation is made in good faith and not for the purposes of delay.

                                     23   This is the first request for an extension of the response deadline.

                                     24   ///

                                     25   ///

                                     26   ///

                                     27   ///

                                     28   ///
                                                                                             1
                                          ACTIVE 51728200v1 153244.012600
                                           Case 2:20-cv-01290-RFB-DJA Document 7 Filed 08/03/20 Page 2 of 2




                                      1           Accordingly, the parties respectfully request the Court to order such deadline to answer or

                                      2   otherwise respond to Plaintiff’s Complaint be extended to August 17, 2020.

                                      3   DATED this 31st day of July, 2020.                        DATED this 31st day of July, 2020
                                      4
                                          GREENBERG TRAURIG, LLP                                    KIND LAW
                                      5

                                      6         /s/Jacob D. Bundick                                       /s/Michael Kind
                                          JACOB J. BUNDICK, ESQ.                                    MICHAEL KIND, ESQ.
                                      7   Nevada Bar No. 9772                                       Nevada Bar No. 13903
                                          WHITNEY L. WELCH-KIRMSE, ESQ.                             8860 South Maryland Pkwy, Suite 106
                                      8
                                          Nevada Bar No. 12129                                      Las Vegas, Nevada 89123
                                      9   10845 Griffith Peak Dr., Suite 600
                                          Las Vegas, Nevada 89135                                   George Haines, Esq.
                                     10                                                             FREEDOM LAW FIRM
                                          Attorneys for Defendant
                                          Specialized Loan Servicing LLC                            8985 South Eastern Avenue, Suite 350
                                     11
                                                                                                    Henderson, Nevada 89123
                                     12
10845 Griffith Peak Dr., Suite 600




                                                                                                    Attorneys for Plaintiff
   Las Vegas, Nevada 89135
    Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                     13
        (702) 792-3773




                                     14                                                   ORDER

                                     15           Pursuant to the stipulation of the parties,

                                     16           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the stipulation and

                                     17   order to extend the deadline until August 17, 2020, for Defendant Specialized Loan Servicing LLC

                                     18   to answer or otherwise respond to Plaintiff’s Complaint, is hereby GRANTED.

                                     19

                                     20                                          _____________________________________________
                                                                                 UNITED
                                                                                 UNITED STATES
                                                                                         STATESDISTRICT   JUDGE
                                                                                                  MAGISTRATE   JUDGE
                                     21                                          DATED: August 3, 2020
                                                                                 DATE/TIME: __________________________________
                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                                                2
                                          ACTIVE 51728200v1 153244.012600
